Citation Nr: 1755833	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-45 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastrointestinal cancer.


REPRESENTATION

Veteran represented by: Stacey Penn Clark, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1980 to April 1987.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his December 2015 VA Form 9 Substantive Appeal the Veteran requested a Board video conference hearing. However, in October 2016 correspondence he withdrew his request for a hearing. As such the Board finds this request for a hearing is withdrawn.

In July 2017, the Board granted the Veteran's April 2017 motion for advancement on the docket for medical and financial reasons.  In August 2017, the representative submitted a request for an additional 90 day extension through and including October 12, 2017. In August 14, 2017 correspondence the undersigned Veterans Law Judge (VLJ) granted the motion for an additional 90 day period to submit evidence/argument holding the file open until November 14, 2017.  In October 2017, the Veteran's representative requested an additional 90 day extension to hold the file open until January 9, 2018.  The representative requested an additional 90 day extension so the Veteran could ascertain the exact chemicals he was exposed to as a materials handing specialist stationed in Korea.  The Board finds that an additional 90 day extension is not warranted, and this October 2017 request is denied. The Veteran's current representative has been the representative of record since October 2016, and has not provided good cause for an additional 90 day extension as the medical evidence does not support the contention that the Veteran's cancer was caused by exposure to hazardous chemicals. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Gastrointestinal cancer was not manifest during service or within one year of separation and is not attributable to service. 


CONCLUSION OF LAW

Gastrointestinal cancer was not incurred in, or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1110, 1137, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In February 2013 prior to the September 2013 rating decision, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d). Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 CFR 3.303 (b). In this case chronic diseases include malignant tumors. Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, or who served between April 1, 1968 and August 31, 1971 in certain units operating near the Demilitarized Zone in Korea, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. However, exposure to herbicides is not presumed as the Veteran did not serve during the applicable period and location. Further, there is no evidence the Veteran was exposed to herbicides. 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e). 

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease. 38 U.S.C.     § 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e), 3.313, 3.318.  VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630 -7641 (2003).  

Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure. See Stefl v. Nicholson, 21 Vet. App. 120   (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Analysis

The Veteran contends he is entitled to service connection for gastrointestinal cancer as a result of in-service exposure to hazardous materials. The Veteran was a material storage and handling specialist in-service. He contends while stationed in Korea in 1981 he was exposed to hazardous materials including herbicides, mustard gas, DDT, and radioactive material while repackaging hazardous waste and removing contaminated dirt. The Veteran is competent to describe his ongoing symptoms and in-service duties. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has a diagnosis of gastrointestinal carcinoma.  The Veteran contends his exposure to hazardous materials in-service resulted in his ongoing gastrointestinal carcinoma. 

The Veteran's service treatment records (STRs) have been associated with the claims file.  The records are silent for any reported symptoms or treatment for gastrointestinal distress or any acute indications attributed to hazardous material handling.  The report of medical examination at separation noted a normal clinical evaluation. See March 16, 1987 report of medical examination. In a report of medical history at separation the Veteran reported overall he was in good health and denied gall bladder trouble, stomach or intestinal trouble, frequent indigestion, and a tumor, growth, cyst or cancer. See March 16, 1987 report of medical history. 

The Veteran's personnel records have also been associated with the claims file. The Veteran's DD 214 notes his Military Occupational Specialty (MOS) was a material storage and handling specialist and that he completed a four week special training course. The Veteran received the Army Commendation Medal for service in Korea and work with the chemical detail where he worked on the successful repacking of 900 drums of hazardous materials and contaminated dirt for retrograde disposal.  See October 1981 Army Commendation Medal. This evidence strongly suggests that the Veteran received specialize training for these duties and that they were performed in a proper manner with appropriate personal protective equipment when required.  The Veteran has not otherwise described the nature, frequency, and severity of the exposure and how the gastrointestinal system was affected.  

A February 2013 VA Request for Information found that there was no records of the Veteran's exposure to herbicides. See February 20, 2013 VA Request for Information. A November 2013 DPRIS response noted that research at the US Army Center for Military History (CMH) verified that the 19th Support Group was located in Yongsan, Korea approximately 26 miles from the zone. However, a review of available historical information noted they were unable to document that Army personnel repackaged 55 gallon drums of contaminated dirt and hazardous materials of Agent Orange, mustard gas, and radiation materials. See November 12, 2013 DPIRS response.  Further, while the Veteran contends he was exposed to ionizing radiation, the evidence does not show that he meets the definition of a radiation exposed Veteran. Service treatment and personnel records are absent indications that the Veteran was exposed to ionizing radiation in-service, and there is no Record of Occupational Exposure to Ionizing Radiation (DD Form 1141). As such the Board finds there is no evidence of ionizing radiation in-service and the presumptions under 38 C.F.R. § 3.311 are not for application. 

The issue is whether the Veteran's current gastrointestinal cancer is related to service. Turning to the medical evidence, the Veteran was afforded a VA examination in September 2013. The examiner noted that it was less likely than not that the Veteran's gastrointestinal cancer was incurred in or caused by the claimed in-service injury, event or illness. See September 2013 VA examination. The examiner noted in 2007 the Veteran was found to have a hyper acidic condition with severe erosive esophagitis and multiple duodenal ulcers and was diagnosed with Zollinger-Ellison Syndrome (ZES) with a pancreatic neuroendocrine tumor. Based on a review of the medical literature the examiner noted that ZES is caused by gastrinoma (a gastrin secreting tumor) and the cause of gastrinoma is unknown. The medical literature notes that ZES may occur sporadically or as part of an autosomal dominant familial syndrome called multiple endocrine neoplasia type I (MEN 1). The examiner noted a review of the medical literature is silent for hazardous material exposure being the cause of a gastrinoma. The Board finds this opinion is entitled to probative weight, as the examiner's opinion was based on a thorough medical examination, review of the medical literature and the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such, the Board finds the examination and opinion is of high probative value.

VA and private treatment records have been associated with the claims file. Private treatment records note ongoing treatment for the Veteran's metastatic gastrinoma and pancreatic neuroendocrine tumor. A November 2015 letter from the Veteran's treating VA physician noted the Veteran reported his duties in-service included repacking 55 gallon drums of hazardous waste and materials and chemicals for disposal, and handling of contaminated dirt with Agent Orange, DDT, mustard gas and radiation. The physician noted that the Veteran was diagnosed with a pancreatic neuroendocrine tumor at a young age of 48. He continues to undergo treatment for his stage IV metastatic pancreatic neuroendocrine tumor. See November 20, 2015 treatment letter. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for a gastrointestinal cancer is warranted. The Board notes the Veteran is competent to testify as to his observations and his statements are credible. However, the Veteran's testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran's statements as to whether his gastrointestinal carcinoma is related to in-service exposure to hazardous materials are outweighed by the other evidence of record. The Board finds that the medical evidence is more probative and credible than the lay opinions of record. 

While the Veteran has reported that his current gastrointestinal carcinoma is a result of exposure to hazardous materials in-service the Board finds that the VA examination and opinion which is based on the examiner's medical expertise and well-reasoned rationale are more probative. The September 2013 VA examination was based on the examiner's medical expertise, a review of the medical literature and provided a well-reasoned rationale and as a result is entitled to significant probative weight. The September 2013 VA examiner found that it was less likely than not that the Veteran's gastrointestinal cancer was incurred in or caused by the claimed in-service injury, event or illness. See September 2013 VA examination. The examiner noted in 2007 the Veteran was found to have a hyper acidic condition with severe erosive esophagitis and multiple duodenal ulcers and was diagnosed with Zollinger-Ellison Syndrome (ZES) with a pancreatic neuroendocrine tumor. Based on a review of the medical literature the examiner noted that ZES is caused by gastrinoma (a gastrin secreting tumor) and the cause of gastrinoma is unknown. The medical literature notes that ZES may occur sporadically or as part of an autosomal dominant familial syndrome called multiple endocrine neoplasia type I (MEN 1). A review of the medical literature is silent for hazardous material being the cause of a gastrinoma. Further, the Board notes at separation from service the Veteran's clinical examination in March 1987 was normal. This normal finding is inconsistent with ongoing manifestations of pathology. The Board finds the Veteran's statements are outweighed by the VA examiner's opinion as this credible probative opinion is entitled to significant weight and weights against the claim. As such service connection is not warranted. 

VA and private treatment records associated with the claims file do not contradict the VA examination and are absent indications of a relationship between the Veteran's gastrointestinal cancer and in-service exposure to hazardous materials. While the Veteran has reported that his current symptoms are a result of exposure to hazardous materials in-service the Board finds these are outweighed by the more credible and probative medical evidence of record. As such, service connection is not warranted

Additionally the Board has considered whether service connection is warranted on a presumptive basis as a chronic disease. 38 C.F.R. §§ 3.303, 3.307, 3.309. The Veteran has a diagnosis gastrointestinal carcinoma and is therefore eligible for presumptive service connection. Gastrointestinal cancer was not "noted" during service or within one year of separation. See Walker, 708 F.3d 1331.  The Veteran's STRs reflect no complaints, finding, or diagnosis with respect to his stomach or associated symptoms. The Board accepts the Veteran's statements of record that he was exposed to hazardous materials in-service and this resulted in his current gastrointestinal cancer. However, at separation from service the Veteran's clinical examination in September 1972 was normal. This normal finding is inconsistent with ongoing manifestations of pathology. Treatment records are absent complaints until 2007, 20 years after separation from service.  As such the Board finds the Veteran's gastrointestinal cancer did not manifest within the one year period after service and service connection is not warranted on a presumptive basis. In addition, in weighing the evidence of record the Board finds the competent and credible evidence of record is against finding continuity of symptomatology. As a result, service connection based on continuity of symptomology is not warranted. 

Although the Veteran has established a current disability the preponderance of the evidence weights against finding that the Veteran's gastrointestinal carcinoma is related to his active service to include exposure to hazardous materials and as such service connection is not warranted. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for gastrointestinal cancer is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


